Title: To Alexander Hamilton from Joseph Phillips, 25 December 1799
From: Phillips, Joseph
To: Hamilton, Alexander


          
            Sir.
            Decr. 25th. 1799.
          
          A few days since, I had the honor of addressing you Respecting an order being given for the pay Master Genl. to go into the settlements of my accounts. Should there be no impropriety in giving directions to that effect, it will considered as a very great accomodation, by Sir Your Most Obedient and very Humble Sert
          
            J. Phillips Surgeon
             4th. U.S. Regt.
            No. 43 N 3d Street
          
          Majr. Genl. Hamilton
        